Citation Nr: 1545324	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (herein diabetes), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a July 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in May 2014, additional VA treatment records were associated with the Veteran's claims file.  While the Veteran filed his substantive appeal in May 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, this evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, the Veteran's claim is being remanded and as such the AOJ will have the opportunity to consider such evidence in the first instance on remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for diabetes, which he contends is the result of in-service herbicide exposure.  The evidence of record confirms that the Veteran has a current diagnosis of diabetes.  See, e.g., April 2013 VA Treatment Note (containing an impression of diabetes).  In the case of a Veteran who was exposed to herbicides in-service, service connection for certain diseases, including diabetes, will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  The crucial issue in this case, therefore, is whether the Veteran was exposed to herbicides in service.  

The Veteran has contended that he was exposed to herbicides in-service as a result of his service on the USS Wallace L. Lind (DD-703).  At the July 2015 Board hearing, the Veteran specifically testified as to an incident while aboard the USS Lind where assistance was rendered to a Vietnamese ship in Nha Trang Harbor.  See July 2015 Board Hearing Transcript, pages 2-5.  Deck logs for the USS Lind of record from October 1, 1968 corroborate such an incident and also noted that the USS Lind anchored in Nha Trang Harbor.  In addition, the deck logs of record from October 3, 1968 and October 4, 1968 noted that the USS Lind anchored "in Bay of Van Fong" (the Board notes, based on internet research, that this may have been a reference to Van Phong Bay).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  38 C.F.R.      § 3.307(a)(6)(iii) (2015) notes that "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam, to include inland waterways, at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii).  The most recent (updated August 7, 2015) version of the VA Adjudication Procedures Manual defines "inland waterways" as "rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of [the Republic of Vietnam] itself."  See M21-1, Part IV, Subpart ii., Chapter 1, Section H.2a.  

In the April 2015 case Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) and its definition of inland waterways irrational and inconsistent with the purpose of the regulation.  The Court remanded the matter for VA to reevaluate its definition of inland waterways and for VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id.  As of the date of this remand, VA has not publicly released any new information or definition regarding inland waterways in light of the Gray case.  

As a result, the definition of inland waterways is relevant to the Veteran's case.  In light of the Gray case and VA's (at this time) lack of updated guidance as to the definition regarding inland waterways, the Board concludes that remand is required.  Once a final decision has been made as to the definition regarding inland waterways, the Veteran's claim should be readjudicated.  In particular, the AOJ must determine whether the USS Lind, while the Veteran was stationed aboard, ever was within VA's definition of inland waterways, to include Nha Tran Harbor or the "Bay of Van Fong" (or alternatively spelled Van Phong Bay).  

While on remand, additional development must also be conducted.  The Board notes that the Veteran's personnel records are not currently of record and must be obtained while on remand.       

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's complete personnel records.

2.  After the above requested development and following a final decision as to the definition regarding inland waterways in light of the Gray case, determine whether the USS Lind, while the Veteran was stationed aboard, ever was within VA's definition of inland waterways, to include Nha Tran Harbor or the "Bay of Van Fong" (or alternatively spelled Van Phong Bay).  

If herbicide exposure cannot be verified, issue a formal finding of such that additionally explains the steps taken to attempt to verify herbicide exposure.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



